Appeals (1) from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered August 27, 1986, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree, and (2) from a judgment of said court, rendered November 17, 1986, which revoked defendant’s probation and imposed a sentence of imprisonment.
Appeal from judgment rendered August 27, 1986 dismissed (see, People v Lester, 137 AD2d 871, Iv denied 71 NY2d 898; People v Harvey, 124 AD2d 943, Iv denied 69 NY2d 746).
Judgment rendered November 17, 1986 affirmed. Mahoney, P. J., Kane, Casey, Weiss and Yesawich, Jr., JJ., concur.